DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 February 2022 has been entered. Claims 1-17, and 20-21 are pending.
 
Allowable Subject Matter
Claims 1-17, and 20-21 are allowed.

The following is an Examiner’s Statement of Reasons for Allowance: 
Claim 1 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
a display device, comprising:	
a second pad portion electrically connected to a driver integrated circuit;
a driving unit that supplies a first data signal to the driver integrated circuit and a second data signal to the second pad portion.

Claim 17 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination:
a display device comprising: 
a second pad portion electrically connected to a driver integrated circuit;


Claim 21 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
a display device comprising:
a second pad portion connected to a driver integrated circuit;
a driving unit that supplies a first data signal to the driver integrated circuit and a second data signal to the second pad portion.

Claims 1, 17, and 21 require a driving unit that supplies a first data signal to the driver integrated circuit and a second data signal to the second pad portion. 
The best prior art, Kim (US 2011/0018571) in view of Lee (US 2016/0247436) teaches a driving unit that supplies a first data signal to a driver integrated circuit and a second data signal to a display module [Lee: ¶0096] but Kim in view of Lee does not teach supplying a data signal to the claimed second pad portion.
Prior art correcting this deficiency was not found and no motivation to modify Kim in view of Lee was available that did not rely on the use of hindsight. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694  

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694